DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, and 4-21 are currently pending and have been considered below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,761,018 to Balding (“Balding”) in view of U.S. Patent No. 1,078,987 to Berry (“Berry”) .
Regarding claim 1, Balding teaches a horse bit for a horse having a mouth including a mouth opening and ears, the mouth opening including a roof and a lower jaw, the horse bit comprising: a mouthpiece (21, FIG. 16) configured to be inserted into the mouth of the horse and comprising a first cheek (18) and a second cheek (19); wherein the mouthpiece has an upper side 
Balding does not explicitly teach wherein the terminal portion of the bridlework rings are spaced by a distance greater than the distance between the longitudinal axis of the upper arms.
Berry teaches a horse bit wherein the terminal portion of the bridlework rings (10) are spaced by a distance greater than the distance between the longitudinal axis of the upper arms (FIG. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the horse bit of Balding such that the terminal portion of the bridlework rings are spaced by a distance greater than the distance between the longitudinal axis of the upper arms, as taught by Berry, in order to effectively control the horse while reducing discomfort to the horse.
Regarding claim 2, the combination of Balding and Berry teaches each and every element of claim 1 as discussed above, and Balding teaches wherein the at least one curved portion extends in the second plane that is inclined at an angle (a) of between 100 and 170 to the first plane (FIGS. 16-17; Col. 14-39 and Col. 5, lines 30-44, teaching that the mouth piece, including the center portion, can be rotatably adjusted to be oriented at any angle relative to the cheeks, including an angle between 100 and 170).
Regarding claim 4, the combination of Balding and Berry teaches each and every element of claim 1 as discussed above, and Balding teaches wherein an extension axis of the first end and/or the second end lies within the first plane (FIGS. 16-17).
Regarding claim 5, the combination of Balding and Berry teaches each and every element of claim 1 as discussed above, and Balding teaches wherein the center portion has two curved portions (FIGS. 16-17).
Regarding claim 7, the combination of Balding and Berry teaches each and every element of claim 1 as discussed above, and Balding teaches wherein the first end and second end are curved (FIGS. 16-17).
Regarding claim 8, the combination of Balding and Berry teaches each and every element of claim 1 as discussed above, but it does not explicitly teach wherein at the center of the mouthpiece the maximum distance of the longitudinal axis of the center portion to the first plane is in a range of 10 to 50 mm. 
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In the present case, applicant has not shown patentable significance of the maximum distance being in the range of 10 to 50 mm. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the horse bit of the Balding and Berry combination so that the maximum distance is between 10 to 50 mm, in order to appropriately fit the bit to the particular animal wearing the bit. 

Regarding claim 9, the combination of Balding and Berry teaches each and every element of claim 1 as discussed above, and Balding teaches wherein a contact surface of the mouthpiece comprises at least one surface region having a linear or concave surface section (FIGS. 16-17).
Regarding claim 10, the combination of Balding and Berry teaches each and every element of claim 1 as discussed above, and Balding teaches wherein the center portion of the mouthpiece has a width being larger than the width of the first end and/or the second end of the mouthpiece (FIGS. 16-17).
Regarding claim 11, the combination of Balding and Berry teaches each and every element of claim 1 as discussed above, and Balding teaches wherein the shank is attached to the first end and/or second end in a rigid or in a pivotable manner (Col. 4, lines 14-62).
Regarding claim 12, the combination of Balding and Berry teaches the first horse bit is a horse bit according to claim 1 (see analysis of claim 1 above); and Berry teaches a horse bit assembly for inserting into a horse’s mouth, comprising a first horse bit (1) and second horse bit (7, FIG. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate into the horse bit assembly of Berry the first horse bit of the Balding and Berry combination, in order to provide an assembly with firsts and second bits, which can be appropriately adjusted for the animal, riding style, and conditions (see Balding at Col. 4, lines 31-39).
Regarding claim 13, the combination of Balding and Berry teaches wherein the assembly is configured to be inserted into the horse's mouth such that the plane of extension of the center portion of the first horse bit's mouthpiece and the plane of extension of the center 
Regarding claim 14, the combination of Balding and Berry teaches wherein a center portion of the first horse bit's mouthpiece does not overlap with the center portion of the second horse bit's mouthpiece (Berry at FIG. 2; Balding at FIGS. 16-17; Col. 4, line 14-39; Col. 5, lines 30-44).
Regarding claim 15, the combination of Balding and Berry teaches wherein the assembly is configured to be inserted into the horse's mouth such that the plane of extension of the center portion of the first horse bit's mouthpiece and the plane of extension of the center portion of the second horse bit's mouthpiece extend such that the planes intersect at an angle of between 0 and 10 degrees (Berry at FIG. 2; Balding at FIGS. 16-17; Col. 4, line 14-39; Col. 5, lines 30-44).
Regarding claim 16, the combination of Balding and Berry teaches each and every element of claim 2 as discussed above, and Balding teaches the angle (a) is in a range of between 120 and 140 (FIGS. 16-17; Col. 14-39 and Col. 5, lines 30-44, teaching that the mouth piece, including the center portion, can be rotatably adjusted to be oriented at any angle relative to the cheeks, including an angle between 120 and 140).
Regarding claim 17, the combination of Balding and Berry teaches each and every element of claim 2 as discussed above, and Balding teaches the angle (a) is in a range of between 115 and 135 degrees (FIGS. 16-17; Col. 14-39 and Col. 5, lines 30-44, teaching that the mouth piece, including the center portion, can be rotatably adjusted to be oriented at any angle relative to the cheeks, including an angle between 115 and 135 degrees).
Regarding claim 20, the combination of Balding and Berry teaches each and every element of claim 8 as discussed above, but it does not explicitly teach wherein at the center of the mouthpiece the maximum distance of the longitudinal axis of the center portion to the first plane is in a range of 15 to 25 mm. 
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In the present case, applicant has not shown patentable significance of the maximum distance being in the range of 15 to 25 mm. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the horse bit of Balding so that the maximum distance is between 15 to 25 mm, in order to appropriately fit the bit to the particular animal wearing the bit.
Regarding claim 21, Balding teaches a horse bit for a horse having a mouth including a mouth opening and ears, the horse bit comprising: a mouthpiece (21, FIG. 16) configured to be inserted into the mouth of the horse and comprising a first cheek (18) and a second cheek (19); wherein the mouthpiece has an upper side toward the roof of the mouth opening of the horse and includes a first end and a second end and a center portion between the first end and the second end (FIGS. 16-17), wherein the first end and the second end extend along a longitudinal mouthpiece axis (27, FIGS. 16-17; Col. 5, lines 30-44), and wherein the center portion comprises at least one curved portion and is the center portion of the mouthpiece (FIGS. 16-17); wherein each cheek includes a shank with an upper arm terminating at an upper arm end  (FIGS. 16-17, showing upper portions of 18 and 19 terminating at upper ends of 18 and 19) and a lower arm terminating at a lower arm end  (FIGS. 16-17, showing lower portions of 18 and 19 terminating at lower ends of 18 and 19) and a central portion between the upper arm and the lower arm 
Balding does not explicitly teach wherein the terminal portion of the bridlework rings are spaced by a distance greater than the distance between the longitudinal axis of the upper arms.
Berry, however, teaches a horse bit wherein the terminal portion of the bridlework rings (10) are spaced by a distance greater than the distance between the longitudinal axis of the upper arms (FIG. 2).
.
Claims 6, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Balding in view of Berry as applied to claims 1 and 4 above, and further in view of U.S. Patent No. 6,105,346 to Hsi-Chang (“Hsi-Chang”). 
Regarding claim 6, Balding in view of Berry teaches each and every element of claim 1 as discussed above, but it does not explicitly teach wherein the center portion has a linear portion extending substantially parallel to the longitudinal mouthpiece axis. 
Hsi-Chang teaches an adjustable horse bit (Col. 5, lines 45-53), wherein the center portion of the mouthpiece has a linear portion extending substantially parallel to the longitudinal mouthpiece axis (FIGS. 1-3).
It would have been obvious to one of ordinary skill before the effective filing date to modify the horse bit of the Balding and Berry combination such that the center portion has a linear portion extending substantially parallel to the longitudinal mouthpiece axis, as taught by Hsi-Chang, in order to provide more comfort to the horse.
Regarding claim 18, Balding in view of Berry teaches each and every element of claim 4 as discussed above, but it does not explicitly teach wherein the center portion has a linear portion extending substantially parallel to the longitudinal mouthpiece axis and wherein the linear portion is arranged between two curved portions. 
Hsi-Chang teaches an adjustable horse bit (Col. 5, lines 45-53), wherein the center portion of the mouthpiece has a linear portion extending substantially parallel to the longitudinal 
It would have been obvious to one of ordinary skill before the effective filing date to modify the horse bit of the Balding and Berry combination such that the center portion has a linear portion extending substantially parallel to the longitudinal mouthpiece axis and wherein the linear portion is arranged between the two curved portions, as taught by Hsi-Chang, in order to provide more comfort to the horse.
Regarding claim 19, the combination of Balding, Berry, and His-Chang teaches each and every element of claim 6 as discussed above, and Balding teaches wherein the first end and second end are curved (FIGS. 16-17).
Response to Arguments
Applicant’s arguments filed January 25, 2022 have been considered and are unpersuasive and/or moot in light of the new grounds of rejection. 
In light of applicant’s amendments to claim 1, claim 1 is now rejected under 35 U.S.C. 103 as being unpatentable over Balding in view of Berry. Berry teaches a horse bit wherein the terminal portion of the bridlework rings (10) are spaced by a distance greater than the distance between the longitudinal axis of the upper arms (FIG. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the horse bit of Balding such that the terminal portion of the bridlework rings are spaced by a distance greater than the distance between the longitudinal axis of the upper arms, as taught by Berry, in order to effectively control the horse while reducing discomfort to the horse.
Regarding applicant’s amendments to independent claims 1 and 21, the combination of Balding teaches “wherein the central portion of the first cheek is attached to the first end of the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643